Upon an information charging them with disturbing a congregation of people met for religious worship, defendants were tried in the Circuit Court of Christian County, found guilty and each fined the sum of one dollar.
Thereupon defendants duly appealed to the Springfield Court of Appeals. The Court of Appeals affirmed the judgment. The opinion therein will be found reported in 216 S.W. 1004. The case was certified here on the ground that the opinion therein conflicted with certain opinions of the St. Louis Court of Appeals and the Kansas City Court of Appeals. *Page 34 
The only question involved is as to the sufficiency of the information which, omitting formal parts, is as follows:
"William L. Vandeventer, prosecuting attorney, within and for the County of Christian, in the State of Missouri, informs the court upon his official oath — that Dewey Ladd, Clarence Smith, Ed Nash and Dutch Forgey, on or about the 16th day of March, 1919, in the said County of Christian, in the State of Missouri, did then and there, unlawfully, willfully, maliciously and contemptuously, disturb and disquiet a congregation of people then and there met for religious worship, by then and there making a loud noise, and by rude and indecent behaviour within their place of worship and so near the same as to disturb the order and solemnity of the meeting; contrary to the form of the statute in such cases made and provided and against the peace and dignity of the State."
It will be noted that the above information charges a misdemeanor and is in the language of the Statute. [Sec. 4713, R.S. 1909.]
We are of the opinion that the information is sufficient. [State v. Stubblefield, 32 Mo. 563.]
The matter has been fully and ably discussed by our learned brethern on the Court of Appeals, each judge thereof having written an opinion thereon. Every phase of the subject will be found fully treated therein. We fully concur with the views expressed in the majority opinion by FARRINGTON, J., and in the separate concurring opinion by STURGIS, P.J., and for that reason further discussion here is deemed unnecessary. For the reasons therein stated we affirm the judgment. All concur. *Page 35